 26319 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPolymers, Inc. and Amalgamated Clothing and Tex-tile Workers Union, New England Regional
Joint Board, AFL±CIO. Case 1±CA±32992September 20, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEUpon a charge filed on May 26, 1995, the GeneralCounsel of the National Labor Relations Board issued
a complaint and notice of hearing on June 15, 1995,
alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union's request to bargain and to furnish
necessary and relevant information following the
Union's election and certification in Case 1±RC±
20210. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint.On July 27, 1995, the General Counsel filed a Mo-tion for Summary Judgment. On July 31, 1995, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On September 5, 1995, the Re-
spondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits that it has refused to
bargain and to furnish information to the Union, but
attacks the validity of the Union's certification based
on its contentions in the underlying representation pro-
ceeding that the Regional Director improperly denied
its request for a postponement of the preelection hear-
ing, that the unit includes employees who perform
part-time guard duties, and that the Union committed
objectionable conduct affecting the results of the elec-
tion. In addition, the Respondent in its answer denies
that the information requested by the Union is nec-
essary and relevant.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigablein this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that the Respondent has not raised anyissue requiring a hearing in this proceeding with re-
spect to the Union's request for information. The
Union requested the following information from the
Respondent:1. The name and mailing address of all employ-ees in the bargaining unit.2. A list of bargaining unit employees whichcontains for each employee their department, job
title or job classification, hiring date, and theirweekly earning by week for the period January 1,
1995 through March 17, 1995.3. A list of job classifications and the wage ratefor each. If the job is paid on a piece or incentive
rate, we request the base rate, the individual piece
rate and the average hourly earnings for these jobs
for the period January 1, 1995 through March 17,
1995 and the method used by the Company in de-
termining the piece rate.4. A copy of the Company's pension and/orprofit sharing plan as well as copies of the Com-
pany's most recent required federal filings.5. A copy of the Company's vacation plan;
6. A copy of the Company's sick leave policy;
7. A copy of the Company's overtime policy;
8. A copy of the Company's leave of absencepolicy;9. A copy of the Company's policy on plant,job or department seniority and how it is used for
layoff, recall, promotion, vacation or other Com-
pany benefits;10. A copy of the Company's policy on jobpromotions and job bidding;11. A copy of the Company's insurance pro-gramÐincluding hospital, medical and sickness
and accident benefits and copies of the Compa-
ny's most recent required federal filings;12. A copy of all plant rules;
13. A list of all fringe benefits supplied to theemployees by the Company;14. Copies of any Affirmation Action Programswhich effect the bargaining unit employees if the
Company has filed one with the Federal Govern-
ment in relation to its government contractor
work. If the Company's Workforce Analysis (such
as an EEO±1 form) is not included we request a
copy.''15. Copies of or a list of all complaints andcharges filed against the Company by any em-
ployee under the Equal Pay Act, Title VII, Execu-
tive Order 11246 or other state or local fair em-
ployment practice laws or regulations;VerDate 12-JAN-9915:12 Jul 27, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\3197apps04PsN: apps04
 27POLYMERS, INC.1The complaint does not allege that the requested affirmative ac-tion information is necessary and relevant or that the Respondent's
failure to provide that information was unlawful. Further, the com-
plaint alleges that the information on charges and complaints is rel-
evant and necessary only to the extent the request was limited to unit
employees.2Contrary to the General Counsel's contention, under prevailingBoard law charges and complaints filed against a company by unit
employees are not presumptively relevant and a union must therefore
demonstrate the relevance of such information. See Safeway Stores,252 NLRB 1323 (1980); Bendix Corp., 242 NLRB 1005 (1979);Kentile Floors, Inc., 242 NLRB 755, 757 (1979); WestinghouseElectric Corp., 239 NLRB 106, 113 (1978). In the instant case, theUnion did not specify in its request why it wanted a copy of such
charges and complaints or otherwise demonstrate the relevance of
such information.3See, e.g., Associated Ready Mixed Concrete, 318 NLRB 318(1995); Holiday Inn Coliseum, 303 NLRB 367 (1991); and A-PlusRoofing, 295 NLRB 967, 972 fn. 7 (1989). It is well established thatthe information requested by the Union in pars. 1±13 and 16±24 is
presumptively relevant and must be furnished on request. See, e.g.,
Masonic Hall, 261 NLRB 436 (1982); and Mobay Chemical Corp.,233 NLRB 109 (1977) (employee, wage, and benefit information);
and Goodyear Atomic Corp., 266 NLRB 890 (1983) (health andsafety information).16. The OSHA No. 200 Log and Summary ofOccupational Injuries and Illnesses, for the cal-
endar year 1992 to the present;17. Copies of records of results of all industrialhygiene monitoring that the Company, their insur-
ance carrier or any other party may have con-
ducted, in the past three years;18. Total inventory of dye stuffs and chemicalsused in the plant and the Material Safety Data
sheets of any substance purchased by the com-
pany;19. Please provide any available information orcopies of records derived from the Company's In-
surance Company health insurance program which
describes the nature of employee health insurance
claims. This includes any analysis. In particular,
provide any analysis of health insurance claims
which describes either the costs or the incidence
of any specific health disorders (such as cancer,
pulmonary diseases, back injuries or other mus-
cular-skeletal disorders, etc.);20. Finally, if the insurance carrier conductsany other analysis of health insurance claims ex-
perience, such as length of hospital stays or dis-
ability, for specific health disorders, please pro-
vide a copy of such analyses, including a list of
all specific health disorders or diagnosis codes;The purpose of this request is to allow theunion to determine whether there are any sus-
picious patterns of injury or disease among active
bargaining unit members, in order to see whether
such diseases or injuries might be occupational in
origin.21. Notification of and the names of any bar-gaining unit employees who are laid off by the
Company, the reason and anticipated length of the
layoff;22. Notification of and the names of any bar-gaining unit employee who receives an oral or
written warning or discharge, the date of the
warning or discharge and the reason or Company
rule applied;23. Notification of any workload, machine orjob rate changes, the date of the change, a copy
of the study upon which the change is based and
the reason for the change; and24. Notification of the creation of new job clas-sifications or the introduction of new machinery
or the combining of jobs, the date of such action,
the names of the employees placed on these jobs
and their rates of pay.The General Counsel effectively concedes for pur-poses of this case that the Union's information request
was overbroad to the extent it sought information on
affirmative action programs (par. 14) and did not limit
the request for information regarding charges and com-plaints filed against the Company (par. 15) to chargesand complaints filed by unit employees.1Further, wefind that the information requested regarding charges
and complaints filed against the Company would not
be presumptively relevant under prevailing Board law
even if expressly limited to charges and complaints
filed by unit employees.2Nevertheless, this does notexcuse the Respondent's failure to provide the Union
with all of the other information requested concerning
the unit employees, all of which clearly is presump-
tively relevant.3Accordingly, we grant the Motion for SummaryJudgment and will order the Respondent to bargain
with the Union and to provide it with the information
requested, with the exception of the information in
paragraphs 14 and 15 of the Union's request regarding
affirmative action programs and charges and com-
plaints filed against the Company.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Middlebury,
Vermont, has been engaged in the manufacture of syn-
thetic fibers. Annually, the Respondent, in conducting
its business operations, sells and ships from its
Middlebury facility goods valued in excess of $50,000
directly to points outside the State of Vermont, and
purchases and receives at its Middlebury facility goods
valued in excess of $50,000 directly from points out-
side the State of Vermont. We find that the Respond-
ent is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act andVerDate 12-JAN-9915:12 Jul 27, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\3197apps04PsN: apps04
 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''that the Union is a labor organization within the mean-ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held December 22 and 23,1994, the Union was certified on May 2, 1995, as the
exclusive collective-bargaining representative of the
employees in the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its Middlebury, Vermont
facility, but excluding office clerical employees,
temporary employees, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout March 17, 1995, the Union requested the Re-spondent to bargain and to furnish necessary and rel-
evant information, and, since about the same date, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing since March 17, 1995, to bargain withthe Union as the exclusive bargaining representative of
employees in the appropriate unit and to furnish the
Union requested information that is necessary and rel-
evant to its duties as the exclusive bargaining rep-
resentative of the unit, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we will order it to
cease and desist, to recognize and bargain on request
with the Union, and, if an understanding is reached, to
embody the understanding in a signed agreement. We
also will order the Respondent to furnish the Union the
information requested, with the exception of the infor-
mation in paragraphs 14 and 15 of the Union's request
regarding affirmative action programs and charges and
complaints filed against the Company.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Polymers, Inc., Middlebury, Vermont, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Amal-gamated Clothing and Textile Workers Union, New
England Regional Joint Board, AFL±CIO, as the ex-
clusive bargaining representative of the employees in
the bargaining unit, and refusing to furnish the Union
information that is relevant and necessary to its role as
the exclusive bargaining representative of the unit em-
ployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with theUnion as the exclusive representative of the employees
in the following appropriate unit on terms and condi-
tions of employment, and if an understanding is
reached, embody the understanding in a signed agree-
ment:All production and maintenance employees em-ployed by Respondent at its Middlebury, Vermont
facility, but excluding office clerical employees,
temporary employees, guards and supervisors as
defined in the Act.(b) Furnish the Union with the information that itrequested on March 17, 1995, with the exception of
the information in paragraphs 14 and 15 of the Union's
request regarding affirmative action programs and
charges and complaints filed against the Company.(c) Post at its facility in Middlebury, Vermont, cop-ies of the attached notice marked ``Appendix.''4Cop-ies of the notice, on forms provided by the Regional
Director for Region 1 after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.VerDate 12-JAN-9915:12 Jul 27, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\3197apps04PsN: apps04
 29POLYMERS, INC.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with AmalgamatedClothing and Textile Workers Union, New England
Regional Joint Board, AFL±CIO as the exclusive rep-resentative of the employees in the bargaining unit,
and WEWILLNOT
refuse to furnish the Union informa-tion that is relevant and necessary to its role as the ex-
clusive bargaining representative of the unit employ-
ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, recognize and bargain with theUnion and put in writing and sign any agreement
reached on terms and conditions of employment for
our employees in the bargaining unit:All production and maintenance employees em-ployed by us at our Middlebury, Vermont facility,
but excluding office clerical employees, temporary
employees, guards and supervisors as defined in
the Act.WEWILL
furnish the Union with the informationthat it requested on March 17, 1995, with the excep-
tion of the information in paragraphs 14 and 15 of the
Union's request regarding affirmative action programs
and charges and complaints filed against the Company.POLYMERS, INC.VerDate 12-JAN-9915:12 Jul 27, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\3197apps04PsN: apps04
